DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to applicant’s amendment filed December 22, 2021. 
Claim 17 has been cancelled.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
	The drawing objection regarding FIG. 1 has been withdrawn in accordance to the Applicant’s amendments filed December 22, 2021. The Applicant’s argument regarding the missing claimed feature “not displaying an overlay icon on the digital map corresponding to the destination” of claim 8 is fully persuasive, this objection is also withdrawn.
	The 112(b) indefiniteness rejections regarding claims 1-5, 8-12, 15-16 and 18-20 have been withdrawn in accordance to the Applicant’s amendments to claims 1, 9 and 15. Previously with the 112(b) issue, it was unclear the number of levels of detail, as well as the relationship between them. However, the change in language from “generating a modified digital map, including re-rendering, by the one or more processors, the first plurality of map features at a high level of detail, wherein the modified digital map includes map features displayed at a level of detail lower than the high level of detail” to “generating at a low level of detail, wherein the default level of detail is higher than the low level of detail, and the high level of detail is higher than the default level of detail” effectively and clearly shows the three levels of detail and the relationships between them, thus resolving the indefiniteness issue. 
	Applicant’s argument regarding the 102 rejections of claims 1-4, 6-7 and 9-20 has been fully considered and is persuasive. Considering the argument on Reply page 10-11, the Examiner concedes that Stout does NOT generate map features at a default level of detail and then generate a modified digital map by re-rendering a first plurality of map features at a high level of detail and the other map features at a low level of detail; the 102 rejections for these claims have been withdrawn.
	Due to submitted amendments, a new prior combination under 103 has been used to reject the currently amended claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-7, 9-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout (US20130035853) in view of Maiwand (US20160231132).
Regarding Claim 1 (and similarly Claim 9), Stout discloses:
A method for illustrating navigation directions on a digital map, (FIG. 4)
A server device (FIG. 1 “server 150”) for illustrating navigation directions on a digital map, the server device comprising: one or more processors; and a non-transitory computer-readable memory coupled to the one or more processors and storing instructions thereon (“Embodiments […] may be implemented using hardware, software modules, firmware, tangible computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems.” [0079])
obtaining, by one or more processors, a navigation route to a destination located in the geographic area;
identifying, by the one or more processors, a first plurality of map features corresponding to physical entities located in the geographic area and related to the navigation route; and ("prominence ranker 220 is configured to assign such a prominence score or ranking to each map feature in the plurality of map features to be rendered for a geographic region of interest based on the search context" [0049])
While Stout speaks to different levels of detail, Stout does not disclose generating an initial map at a default level of detail and then generating a modified digital map by re-rendering map features at various levels of detail which are in a specific relation to each other. However, Maiwand explicitly discloses:
generating a digital map of a geographic area, including providing map features included in the digital map at a default level of detail; (“The relevancy map generator module 324 may include a graphical element generator module 326 and a navigation map rendering module 328. The graphical element generator module 326 may receive a map element, determine the type of map element present, create a graphical element related to that map element type…” [0055] and “In some embodiments, the relevancy-graded graphical element may be merely the standard navigation map graphical element with a modification applied to the graphical element” [0063])
The standard navigation map graphical element of Maiwand is interpreted as the default level of detail of the instant application.
generating a modified digital map, including re-rendering, by the one or more processors, the first plurality of map features at a high level of detail, wherein the modified digital map includes map features displayed at a low level of detail, wherein the default level of detail is higher than the low level of detail, and the high level of detail is higher than the default level of detail (“In the illustrative embodiment, the roads shown on the navigation map 116 are dynamically deemphasized based on a calculated relevancy parameter of each section of the road. Sections of the displayed roads are progressively desaturated according to the calculated relevancy parameter of each road section. “ [0016] and “The computing system 200 presents relevancy-graded navigation map to a driver of the vehicle 114, and dynamically adjusts the relevancy-grading of the map elements based on a relevancy parameter that is algorithmically calculated for each map element.” [0017] and “The navigation map rendering module 328 may receive the relevancy-graded graphical elements generated by the graphical element generator module 326 and render a complete navigation map to output to the driver.” [0057])
Although Stout is silent with respect to a ‘default level of detail,’ Stout does disclose styles indicating a low level of detail (see “two-dimensional (2D) footprints” [0016]) and a high level of detail (see “two-and-a-half-dimensional (2.5D) extruded polygons […] and full three-dimensional (3D) models” [0016]). Maiwand discloses a default or standard level of detail, then making changes upon that initial element. (see “In some embodiments, the relevancy-graded graphical element may be merely the standard navigation map graphical element with a modification applied to the graphical element” [0063]) It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Stout to include the teachings of Maiwand in order to render a map at a default level then modify the map to reduce the amount of effort needed from the user to interpret the map.
	Regarding Claim 2 (and similarly Claim 10 and 16), Stout
wherein the first plurality of map features includes road segments included in the navigation route ("The geographic region of interest may have a plurality of map features including, for example and without limitation, roads" [0042])
Regarding Claim 3, Stout further discloses:
identifying, by the one or more processors, a second plurality of map features corresponding to road segments not included in the navigation route; ("prominence ranker 220 is configured to assign such a prominence score or ranking to each map feature in the plurality of map features to be rendered for a geographic region of interest based on the search context" [0049])
Stout does not disclose generating a modified digital map by re-rendering the second map features at the low level of detail. However, Maiwand discloses:
wherein generating the modified digital map includes re-rendering, by the one or more processors, the second plurality of map features at the low level of detail (“In the illustrative embodiment, the roads shown on the navigation map 116 are dynamically deemphasized based on a calculated relevancy parameter of each section of the road. Sections of the displayed roads are progressively desaturated according to the calculated relevancy parameter of each road section.” [0016])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Stout to include the teachings of Maiwand in order to reduce the amount of effort needed to interpret the map.
	Regarding Claim 4 (and similarly Claim 12 and 18), Stout
wherein the first plurality of map features further includes a building corresponding to the destination ("The geographic region of interest may have a plurality of map features including, for example and without limitation, roads, buildings" [0042])
Regarding Claim 6, Stout discloses:
transmitting, from a network server to a client device, descriptions of road geometries and respective descriptions of a plurality of visual styles applicable to the road geometries, the plurality of visual styles corresponding to the low level of detail, the default level of detail, and the high level of detail; and (FIG. 1 communication over "network 140" with a remote “server 150 and database 170,” and "In step 410, a graphical representation of each of the map features is generated based on the feature's assigned prominence score. As described above, map features may be rendered on the map in accordance with various rendering styles" [0076], as well as “examples of different rendering styles that may be associated with varying levels of detail include, but are not limited to, two-dimensional (2D) footprints (e.g., of building structures), two-and-a-half-dimensional (2.5D) extruded polygons, as previously described, and full three-dimensional (3D) and or photorealistic models or representations.” [0057])
Although Stout does not explicitly disclose a ‘default level of detail,’ Maiwand discloses a standard navigation map graphical element or a default level of detail.
wherein generating the modified digital map including transmitting, from the network server to the client device, an indication of which of the previously transmitted visual styles are to be applied to the first plurality of map features ("where the rendering style for each map feature is based on the relative prominence score assigned to the map feature." [0076])
Stout to include the teachings of Maiwand in order to render a map at a default level then modify the map to reduce the amount of effort needed from the user to interpret the map.
Regarding Claim 7, Stout discloses:
in response to a request for map data of the geographic area, transmitting, from the network server to the client device, descriptions of map features within the geographic area and respective descriptions of the plurality of visual styles applicable to the road geometries, the plurality of visual styles corresponding to the low level of detail, the default level of detail, and the high level of detail for rendering the map features at the default level of detail; and (FIG. 1 communication over "network 140," and "map features may be rendered on the map in accordance with various rendering styles, where the rendering style for each map feature is based on the relative prominence score assigned to the map feature." [0076] as well as “examples of different rendering styles that may be associated with varying levels of detail include, but are not limited to, two-dimensional (2D) footprints (e.g., of building structures), two-and-a-half-dimensional (2.5D) extruded polygons, as previously described, and full three-dimensional (3D) and or photorealistic models or representations.” [0057])
Although Stout does not explicitly disclose a ‘default level of detail,’ Maiwand discloses a standard navigation map graphical element or a default level of detail.
in response to a request for navigation directions to the destination, transmitting, from the network server to the client device, descriptions of the first plurality of map features corresponding to physical entities located in the geographic area and related to the navigation route for rendering the first plurality of map features at the high level of detail and remaining map features within the geographic area at the low level of detail. (FIG. 1 communication over "network 140," [0076] "map features may be rendered on the map in accordance with various rendering styles, where the rendering style for each map feature is based on the relative prominence score assigned to the map feature." [0076] and “To further assist the user in navigating to the destination, buildings where the user needs to turn and various points of interest (e.g., landmarks) located along the route can be rendered more prominently than other non-prominent features.” [0020])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Stout to include the teachings of Maiwand in order to render a map at a default level then modify the map to reduce the amount of effort needed from the user to interpret the map.
Regarding Claim 11, Stout discloses:
wherein the instructions further cause the server device to: identify a second plurality of map features corresponding to road segments not included in the navigation route; and ("prominence ranker 220 is configured to assign such a prominence score or ranking to each map feature in the plurality of map features to be rendered for a geographic region of interest based on the search context" [0049])
Stout does not disclose re-rendering the second map features at a low level of detail. However, Maiwand discloses:
re-render the second plurality of map features at a low level of detail (“In the illustrative embodiment, the roads shown on the navigation map 116 are dynamically deemphasized based on a calculated relevancy parameter of each section of the road. Sections of the 
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Stout to include the teachings of Maiwand in order to reduce the amount of effort needed to interpret the map.
	Regarding Claim 13, Stout discloses:
transmit, to a client device, descriptions of road geometries and respective descriptions of a plurality of visual styles applicable to the road geometries, the plurality of visual styles corresponding to the low level of detail, the default level of detail, and the high level of detail higher than the default level of detail; and (FIG. 1 communication over "network 140" to a “client 110,” and "In step 410, a graphical representation of each of the map features is generated based on the feature's assigned prominence score. As described above, map features may be rendered on the map in accordance with various rendering styles" [0076] as well as “examples of different rendering styles that may be associated with varying levels of detail include, but are not limited to, two-dimensional (2D) footprints (e.g., of building structures), two-and-a-half-dimensional (2.5D) extruded polygons, as previously described, and full three-dimensional (3D) and or photorealistic models or representations.” [0057])
Although Stout does not explicitly disclose a ‘default level of detail,’ Maiwand discloses a standard navigation map graphical element or a default level of detail.
transmit, to the client device, an indication of which of the previously transmitted visual styles are to be applied to the first plurality of map features ("where the rendering style 
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Stout to include the teachings of Maiwand in order to reduce the amount of effort needed to interpret the map.
Regarding Claim 14, Stout discloses:
wherein the instructions further cause the server device to: in response to a request for map data of the geographic area, transmit, to the client device, descriptions of map features within the geographic area and respective descriptions of the plurality of visual styles applicable to the road geometries, the plurality of visual styles corresponding to the low level of detail, the default level of detail, and the high level of detail for rendering the map features at the default level of detail; and (FIG. 1 communication over "network 140” to a “client 110,” and "In step 410, a graphical representation of each of the map features is generated based on the feature's assigned prominence score. As described above, map features may be rendered on the map in accordance with various rendering styles" [0076] as well as “examples of different rendering styles that may be associated with varying levels of detail include, but are not limited to, two-dimensional (2D) footprints (e.g., of building structures), two-and-a-half-dimensional (2.5D) extruded polygons, as previously described, and full three-dimensional (3D) and or photorealistic models or representations.” [0057])
Although Stout does not explicitly disclose a ‘default level of detail,’ Maiwand
in response to a request for navigation directions to the destination, (“Such actions may include, but are not limited to, manipulating views of the map, entering search requests for various geographic locations or points of interest, and requests for directions (e.g., by car or other mode of travel, as noted above)” [0043] transmit, to the client device, (FIG. 1 communication over "network 140” to a “client 110”) descriptions of the first plurality of map features corresponding to physical entities located in the geographic area and related to the navigation route (“As will be described in further detail below, map features including, but not limited to, buildings corresponding to a geographic area of interest can be assigned prominence scores based on the feature's significance or relevance with respect to a search context associated with the map.” [0017])
Stout does not explicitly disclose rendering a first plurality of map features at a high level of detail and the remaining features at a low level of detail. However, Maiwand discloses:
for rendering the first plurality of map features at the high level of detail and remaining map features within the geographic area at the low level of detail. (“In the illustrative embodiment, the roads shown on the navigation map 116 are dynamically deemphasized based on a calculated relevancy parameter of each section of the road. Sections of the displayed roads are progressively desaturated according to the calculated relevancy parameter of each road section. In some embodiments, the relevancy parameter is calculated using the current location and direction of travel of the vehicle 114, the effective driving distance between the vehicle 114 and the road section, and the classification of the road section displayed on the navigation map 116.” [0016])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Stout to include the teachings of Maiwand in order to render a map at a default 
	Regarding Claim 15, Stout discloses:
A client device for illustrating navigation directions on a digital map, the client device comprising: one or more processors; and (FIG.1, "Client 110 can be a general-purpose computer with a processor, local memory" [0027]) a non-transitory computer-readable memory coupled to the one or more processors and storing instructions thereon that, when executed by the one or more processors, cause the client device to: (“Embodiments […] may be implemented using hardware, software modules, firmware, tangible computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems.” [0079])
receive a request for navigation directions to a destination located in the geographic area; ("given search context may be associated with the specific user who initiated request for a view of the map or a search request for one or more point(s) of interest or directions to a particular geographic location/point of interest" [0050])
obtain descriptions of a first plurality of map features corresponding to physical entities located in the geographic area and related to a navigation route to the destination; ("prominence ranker 220 is configured to assign such a prominence score or ranking to each map feature in the plurality of map features to be rendered for a geographic region of interest based on the search context" [0049])

re-rendering map features at various levels of detail which are in a specific relation to each other. However, Maiwand explicitly discloses:
display a digital map of a geographic area including map features presented at a default level of detail; (“The relevancy map generator module 324 may include a graphical element generator module 326 and a navigation map rendering module 328. The graphical element generator module 326 may receive a map element, determine the type of map element present, create a graphical element related to that map element type…” [0055] and “In some embodiments, the relevancy-graded graphical element may be merely the standard navigation map graphical element with a modification applied to the graphical element” [0063])
display the first plurality of map features within the digital map at a high level of detail; and display other map features within the digital map at a low level of detail, wherein the default level of detail is higher than the low level of detail, and the high level of detail is higher than the default level of detail. (“In the illustrative embodiment, the roads shown on the navigation map 116 are dynamically deemphasized based on a calculated relevancy parameter of each section of the road. Sections of the displayed roads are progressively desaturated according to the calculated relevancy parameter of each road section. “ [0016] and “The computing system 200 presents relevancy-graded navigation map to a driver of the vehicle 114, and dynamically adjusts the relevancy-grading of the map elements based on a relevancy parameter that is algorithmically calculated for each map element.” [0017] and “The navigation map rendering module 328 
Although Stout is silent with respect to a ‘default level of detail,’ Stout does disclose styles indicating a low level of detail (see “two-dimensional (2D) footprints” [0016]) and a high level of detail (see “two-and-a-half-dimensional (2.5D) extruded polygons […] and full three-dimensional (3D) models” [0016]). Maiwand discloses a default or standard level of detail, then making changes upon that initial element. (see “In some embodiments, the relevancy-graded graphical element may be merely the standard navigation map graphical element with a modification applied to the graphical element” [0063]) It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Stout to include the teachings of Maiwand in order to render a map at a default level then modify the map to reduce the amount of effort needed from the user to interpret the map.
Regarding Claim 19, Stout discloses:
wherein the instructions further cause the client device to: receive, from a server device, (FIG. 1 communication over "network 140” to a “client 110”) descriptions of map features within the geographic area and respective descriptions of a plurality of visual styles, the plurality of visual styles corresponding to the low level of detail, the default level of detail, and the high level of detail; and "In step 410, a graphical representation of each of the map features is generated based on the feature's assigned prominence score. As described above, map features may be rendered on the map in accordance with various rendering styles" [0076] as well as “examples of different rendering styles that may be associated with varying levels of detail include, but are not limited to, two-dimensional 
display the digital map according to the received descriptions of map features within the geographic area and the received description of the default level of detail. ("The configuration information 122 and image data 124 can be used by image viewer 120 to generate a visual representation of the image (e.g., a digital map having a plurality of map features) and any additional user interface elements, as further described herein." [0032])
Although Stout does not explicitly disclose a ‘default level of detail,’ Maiwand discloses a standard navigation map graphical element or a default level of detail.
	Regarding Claim 20, Stout discloses:
wherein the instructions further cause the client device to: in response to receiving the request for navigation directions to the destination, ("given search context may be associated with the specific user who initiated request for a view of the map or a search request for one or more point(s) of interest or directions to a particular geographic location/point of interest" [0050])  receive, from the server device, (FIG. 1 communication over "network 140” to a “client 110”) descriptions of road geometries corresponding to the first plurality of map features and indications of which of the transmitted visual styles are to be applied to the first plurality of map features. ("prominence ranker 220 is configured to assign such a prominence score or ranking to each map feature in the plurality of map features to be rendered for a geographic region of interest based on the search context" [0049])
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, this action is made FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                 
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664